United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30262
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER MCDONALD,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:04-CR-50096
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Christopher McDonald pleaded guilty pursuant to a written

plea agreement to mail fraud and health care fraud and was

sentenced to 37 months in prison for each count, to run

concurrently, three years of supervised release on each count, to

run concurrently, $61,258.16 in restitution, and a $200 special

assessment.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30262
                                  -2-

     McDonald argues that the district court plainly erred in

imposing his post-Booker2 sentence pursuant to a mandatory

guideline sentencing scheme.     Booker excised from the Sentencing

Reform Act the mandatory duty of district courts to apply the

Sentencing Guidelines and effectively rendered the Guidelines

advisory only, and McDonald was sentenced under an advisory

guidelines scheme.     See Booker, 543 U.S. at 259.    Therefore,

McDonald’s argument lacks merit.

     McDonald also contends that his sentence was unreasonable

because, in light of his cooperation with the Government, the

district court could have chosen not to impose prison time if it

had not followed the Guidelines.    He does not challenge the

calculation of his guideline sentencing range.

     Because McDonald’s sentence was within a properly calculated

guideline range of 37 to 46 months, we infer that the district

court considered all the factors for a fair sentence set forth in

the Guidelines.     See United States v. Mares, 402 F.3d 511, 519

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).       “[A] sentence

within a properly calculated Guideline range is presumptively

reasonable.”     United States v. Alonzo, 435 F.3d 551, 554 (5th

Cir. 2006).    McDonald has failed to demonstrate that his properly

calculated guidelines sentence was unreasonable.       See id.; Mares,

402 F.3d at 519.

     AFFIRMED.


     2
         United States v. Booker, 543 U.S. 220 (2005).